 
 
I 
111th CONGRESS
2d Session
H. R. 4822 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Childers introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the settlement of claims arising from the failure of the Natural Resource Conservation Service (and former Soil Conservation Service) to carry out the Houlka Creek Watershed Project in Mississippi. 
 
 
1.Natural Resource Conservation Service settlement of Houlka Creek Watershed Project claimsNotwithstanding any other provision of law, the Chief of the Natural Resources Conservation Service shall use discretionary funds available to the Natural Resources Conservation Service to provide funds for the settlement of claims associated with the Houlka Creek Watershed Project in Mississippi to close out this project.  
 
